Exhibit 10.6
 
 
 
Santeon Group
Innovation forward
 
 
November 7, 2012
 
Hand-Delivered
 
Ashraf M. Rofail, Ph.D.
12508 Arnsely Ct.
Oak Hill, VA  20171
 
      Re:  Renention Bonus
 
Dear Dr. Rofail:
 
    As you know, the past two years have been a critical, albeit exciting, time
for Santeon Group Inc.,, ("Santeon"), precipitated by the transformation of the
private company that you established in 2001 into a public company through a
reverse merge in May, 2010.  We consider your continued service and dedication
to Santeon throughout this period essential to our long-term growth and
success.  In recognition of your substantial contributions to Santeon and to
induce you to remain employed with Santeon until December 31, 2013 (the
“Retention Period”), we paid you in 2011 a retention bonus in the amount of
$182,263. (the “Retention Bonus”), which is subject to forfeiture unless and
until the following eligibility criteria are satisfied.
 
    You will be eligible to retain this Retention Bonus if all the following
eligibility criteria are satisfied:
 
    1.    Your performance has been satisfactory, as determined in the sole
discretion of Santeon’s Board of Directors, from the date of this letter
agreement through the end of the Retention Period.
 
    2.     You are actively employed by Santeon on the last day of the Retention
Period.
 
    3.     You have not given notice of your intent to resign from employment
with Santeon on or before the last day of the Retention Period.
 
    4.     Santeon has not given you notice of its intent to terminate your
employment for cause on or before the last day of the Retention Period
 
    You are eligible to retain the Retention Bonus if you sign and return this
letter agreement to Mr. Ashraf Yacoub, Independent Director of Santeon, within
five (5) days of receiving this letter agreement.  Further, you acknowledge: (i)
you will not earn the total amount of the Retention Bonus until the end of the
Retention Period; and (ii) if your employment with Santeon is terminated for
cause before the end of the Retention Period, you agree to re-pay to Santeon a
pro-rata portion of the Retention Bonus within fifteen (15) days after the last
day of your employment.
 
 
 

--------------------------------------------------------------------------------

 
    This letter agreement is intended to comply with, or be exempt from, Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”) and shall
be construed and administered in accordance with Section 409A.
 
    This letter agreement contains all of the understandings and representations
between Santeon and you relating to the Retention Bonus and supersedes all prior
and contemporaneous understandings, discussions, agreements, representations and
warranties, both written and oral, with respect to any retention bonus;
provided, however, that this letter agreement shall not supersede any other
agreements between Santeon and you, and specifically your employment agreement
dated May 12, 2010.  This letter agreement may not be amended or modified unless
in writing signed by both Mr. Yacoub and you.  This letter agreement, for all
purposes, shall be construed in accordance with the laws of the Commonwealth of
Virginia without regard to conflicts-of-law principles.
 
    We look forward to your continued employment with us.
 

 
Very truly yours,
 
Santeon Group, Inc.
         
 
By:
/s/ Ashraf Yacoub     Ashraf Yacoub     Independent Director          


 
Agreed to and accepted:
      /s/ Ashraf M. Rofail, Ph.D.   Ashraf M. Rofail, Ph.D.          


 